Agreement by and between Cord Blood America, Inc and Cornell Capital Partners,
LP executed October 13, 2006.
EX-10.90

 Exhibit 10.90




October 13, 2006

VIA FEDEX AND

FACSIMILE (201) 985-1964




Cornell Capital Partners, LP

101 Hudson Street, Suite 3700

Jersey City, NJ 07302

Attention:  Mark Angelo




Re: Secured Convertible Debenture issued on September 9, 2005 (CCP-1);

Secured Convertible Debenture issued on December 23, 2005 (CCP-2);

Common Stock Purchase Warrant issued September 9, 2005 (CCP-001)

Common Stock Purchase Warrant issued September 9, 2005 (CCP-002)  

Common Stock Purchase Warrant issued September 9, 2005 (CCP-003)  




Dear Mr Angelo:




This letter is to notify Cornell Capital Partners, LP (“Cornell”) that Cord
Blood America, Inc. (“Cord Blood”) has executed a stock issuance agreement with
Independence Blue Cross (the “Offering”).  In connection with the Offering, Cord
Blood has issued and sold, or shall be deemed to have issued and sold shares of
Common Stock at a price per share of $0.101.




On September 9, 2005, Cord Blood and Cornell entered into a Securities Purchase
Agreement (“Securities Purchase Agreement”) pursuant to which Cord Blood sold to
Cornell, and Cornell purchased the convertible debentures and the warrants
listed above.  Pursuant to Section 3(c)(iv) of the convertible debentures and
Section 8(a) the warrants, the conversion price of the convertible debentures
and the exercise price of the warrants shall be adjusted upon certain issuances
of securities by Cord Blood at prices less than the conversion price or exercise
price in effect at the time of such issuance.   As a result of the issuances in
connection with the Offering described above, Cord Blood and Cornell have agreed
that the following adjustments shall be made to the convertible debentures and
the warrants:




1.  Secured Convertible Debenture issued on September 9, 2005 (CCP-1)

The Conversion Price (as defined in the Convertible Debentures) shall be
adjusted pursuant to Section 3(c)(iv) of the convertible debentures such that
the Conversion Price in effect from this date forward shall be equal to $0.101
per share.  











--------------------------------------------------------------------------------













2.

Secured Convertible Debenture issued on December 23, 2005 (CCP-2);

The Conversion Price (as defined in the Convertible Debentures) shall be
adjusted pursuant to Section 3(c)(iv) of the convertible debentures such that
the Conversion Price in effect from this date forward shall be equal to $0.101
per share.  




3.

Common Stock Purchase Warrant issued September 9, 2005 (CCP-001)

The Warrant Exercise Price (as defined in the warrants) shall be adjusted
pursuant to Section 8(a) of the Warrant such that the Warrant Exercise Price in
effect from this date forward shall be equal to $0.101 per share.




4.

Common Stock Purchase Warrant issued September 9, 2005 (CCP-002)

The Warrant Exercise Price (as defined in the warrants) shall be adjusted
pursuant to Section 8(a) of the Warrant such that the Warrant Exercise Price in
effect from this date forward shall be equal to $0.101 per share.




5.

Common Stock Purchase Warrant issued September 9, 2005 (CCP-003)

The Warrant Exercise Price (as defined in the warrants) shall be adjusted
pursuant to Section 8(a) of the Warrant such that the Warrant Exercise Price in
effect from this date forward shall be equal to $0.101 per share.




Cord Blood further agrees that in the event that Cord Blood issues additional
stock in connection with the Offering at prices lower than the adjusted
Conversion Price or Warrant Exercise Price, Cord Blood shall notify Cornell of
such issuances and, if required, make further adjustments to the debentures and
warrants set forth above.      

`

Sincerely,




 

Cord Blood America, Inc.

 

 

 

By:

/s/ Matt Schissler

 

Name:

Matt Schissler

 

Its:

Chairman and Chief Executive Officer










Agreed and accepted this 13th day of October, 2006




CORNELL CAPITAL PARTNERS, LP

By:

Yorkville Advisors, LLP

Its:

General Partner

 

By:

/s/ Jerry Eicke

Name:

Jerry Eicke

Its:

Managing Partner











9000 W. Sunset Boulevard, Suite 400

Los Angeles, CA 90069

Ph: 310.432.4090; Fax: 310.432.4098


